t c memo united_states tax_court mitsubishi cement corporation subsidiaries a delaware corporation petitioner v commissioner of internal revenue respondent docket no filed date paul w jones for petitioner michael w tan and aely k ullrich for respondent supplemental memorandum findings_of_fact and opinion cohen judge in our prior opinion in this case mitsubishi cement corp subs v commissioner mitsubishi i tcmemo_2017_160 we decided two this opinion supplements our previously filed opinion mitsubishi cement corp subs v commissioner tcmemo_2017_160 issues regarding the determination of petitioner’s allowable depletion deductions for and we held that petitioner must apply a percentage_depletion rate of and that it may not include the costs of certain purchased minerals as mining costs in calculating gross_income from mining under the proportionate_profits_method as provided in sec_1_613-4 income_tax regs after we issued mitsubishi i trial was held to decide the remaining issue which is the correct determination of petitioner’s gross_sales for the purpose of the proportionate_profits_method unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact the background facts on which we relied in mitsubishi i were fully stipulated those facts are for the most part relevant to the issue we address in this opinion and we incorporate certain of them verbatim from mitsubishi i the parties filed a supplemental stipulation of facts and the additional stipulated facts are incorporated in our findings by this reference we also find facts based upon the evidence presented at trial petitioner’s principal_place_of_business was nevada when it filed the petition its largest shareholder is mitsubishi materials corp mmc in japan mmc own sec_67 of petitioner petitioner’s primary business activity is the production of finished cement at its cushenberry cement plant cushenberry near victorville california petitioner mines calcium carbonates at cushenberry and it purchases other minerals from third parties it mixes the mined calcium carbonates with the purchased minerals to produce finished cement generally petitioner sells the cement to customers that combine it with gravel sand and water to produce ready-mix concrete the market in which it sells cement includes the southern tip of nevada and southern california with the largest portion of its sales occurring in or around los angeles california petitioner produces only portland cement it produces several types of portland cement each of which has a different chemical composition and may be used for a different purpose specifically petitioner produces and sells type ii v cement type iii light cement block cement plastic cement and premium oil well cement each type of cement that petitioner sells to customers is certified to meet industry standards set by the american society for testing and materials astm cement producers use astm standards to certify that their products meet the grade and quality specifications for specific types of cement during the years in issue most of petitioner’s sales were to the subsidiaries of mcc development corp mccd mmc owns of mccd and petitioner’s president kimball mccloud is also president of mccd mccd owns of each of three subsidiaries robertson’s ready mix robertson’s r m nevada ready mix nevada r m and service rock products service rock collectively mccd subsidiaries during the years in issue mccd also owned a interest in superior ready mix superior in addition to its sales to mccd subsidiaries petitioner made sales to superior and it made sales to a number of purchasers in which mccd held no interest collectively with superior noncontrolled purchasers during the years in issue petitioner sold type ii v cement and type iii cement to mccd subsidiaries it did not sell plastic block or premium oil well cement to mccd subsidiaries the following table reflects petitioner’s actual_gross_sales for type ii v cement purchaser tons price price per ton robertson’s r m nevada r m service rock noncontrolled purchasers total big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number dollar_figure dollar_figure dollar_figure dollar_figure type iii cement purchaser robertson’s r m noncontrolled purchasers totals tons big_number big_number big_number price price per ton dollar_figure big_number big_number dollar_figure dollar_figure block cement purchaser noncontrolled purchasers totals tons big_number big_number price price per ton dollar_figure big_number dollar_figure plastic cement purchaser noncontrolled purchasers totals tons big_number big_number price price per ton dollar_figure big_number dollar_figure premium oil well cement purchaser noncontrolled purchasers totals tons big_number big_number price price per ton dollar_figure big_number dollar_figure the following table reflects petitioner’s actual_gross_sales for type ii v cement purchaser tons price price per ton robertson’s r m nevada r m service rock noncontrolled purchasers totals big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number dollar_figure dollar_figure dollar_figure dollar_figure type iii cement purchaser robertson’s r m noncontrolled purchasers totals tons big_number big_number big_number price price per ton dollar_figure big_number big_number dollar_figure dollar_figure block cement purchaser noncontrolled purchasers totals tons big_number big_number price price per ton dollar_figure big_number dollar_figure plastic cement purchaser noncontrolled purchasers totals tons big_number big_number price price per ton dollar_figure big_number dollar_figure premium oil well cement purchaser noncontrolled purchasers totals tons big_number big_number price price per ton dollar_figure big_number dollar_figure petitioner prepares an annual letter that it sends to all of its customers to notify them of the prices that it intends to charge for cement for that year customers are able to contact petitioner’s sales representatives to negotiate a lower price for their individual purchases generally petitioner’s prices for sales vary from customer to customer mccd subsidiaries receive petitioner’s annual pricing letters and their managers may contact petitioner if they believe that the prices set are too high however mccloud controls the final_decision regarding the prices that mccd subsidiaries pay for their purchases on petitioner’s income_tax returns for the years in issue it claimed deductions for depletion pursuant to sec_611 in connection with its mining of calcium carbonates it determined its depletion deductions using percentage_depletion described in sec_613 and the regulations thereunder for purposes of percentage_depletion petitioner calculated its gross_income from mining using the proportionate_profits_method for both years in issue petitioner applied the proportionate_profits_method using its actual_gross_sales of finished cement which were dollar_figure for and dollar_figure for opinion i percentage_depletion and proportionate_profits_method sec_611 provides that there shall be allowed as a deduction a reasonable allowance for depletion generally the deduction is calculated as a percentage of the gross_income_from_the_property sec_613 gross_income_from_the_property in petitioner’s case means gross_income from mining sec c the amount of the depletion deduction under sec_613 can be expressed by the following formula gross_income from mining percentage_depletion rate depletion deduction sec_613 provides the percentage_depletion rates for specific classes of minerals the statutory_percentage depletion rate for calcium carbonates is sec_613 see mitsubishi i at the other component of percentage_depletion gross_income from mining is determined according to the regulations see sec_1_613-4 income_tax regs a taxpayer who conducts both mining and nonmining activities with respect to a given mineral as in the manufacture of finished products must make an allocation between gross_income from the mining activity and gross_income from the nonmining activity the percentage_depletion rate is applied only to the gross_income from mining id para a see 364_us_76 under the general_rule that applies in such a case gross_income from the mining activity is computed on the basis of a representative_market_or_field_price for the mineral being processed sec_1_613-4 income_tax regs where a representative_market_or_field_price for a particular mineral cannot be ascertained the proportionate_profits_method of computing gross_income from mining shall be used unless permission to use an alternative method of computation is obtained from the commissioner id para d see 450_us_156 the objective of the ‘proportionate profits’ method of computation is to ascertain gross_income from mining by applying the principle that each dollar of the total costs paid_or_incurred to produce sell and transport the first marketable product earns the same percentage of profit sec_1_613-4 income_tax regs under the proportionate_profits_method a fraction which is the ratio of the taxpayer’s mining costs to its total mining and nonmining costs is applied to the taxpayer’s gross_sales of the first marketable product and the product therefrom is treated as the taxpayer’s gross_income from mining sec_1 d ii income_tax regs the regulations provide the following formula mining costs total costs gross_sales gross_income from mining id petitioner’s first marketable product is finished cement in mitsubishi i we considered which of petitioner’s costs for the production of cement could be treated as mining costs for the purpose of applying the proportionate profits formula the issue that we consider in this opinion is the correct determination of petitioner’s gross_sales ii determination of gross_sales a sec_1_613-4 income_tax regs sec_1_613-4 income_tax regs provides the following in relevant part with respect to the determination of a taxpayer’s gross_sales under the proportionate_profits_method a t he term gross_sales actual or constructive means the total of the taxpayer’s actual competitive sales to others of the first_marketable_product_or_group_of_products plus the taxpayer’s constructive sales of the first_marketable_product_or_group_of_products used or retained for use in his own subsequent operations subject_to the adjustments required by paragraph e of this section see b of this subdivision in the case of actual sales between members of controlled groups and in the case of constructive sales b in the case of sales between members of a controlled_group and in the case of constructive sales the prices for such sales shall be determined by use of the principles set forth in paragraph c of this section subject_to the adjustments required by paragraph e of this section emphasis added the parties agree that petitioner and the mccd subsidiaries are members of a controlled_group as that term is used in the regulations see sec_1_613-4 income_tax regs definition of controlled_group therefore the prices for sales between them should be determined by use of the principles set forth in sec_1_613-4 income_tax regs for determining the representative market or field prices for depletable minerals generally the representative_market_or_field_price is the dollar figure or amount which most nearly represents the approximate price at which the taxpayer in light of market conditions could have sold the mineral or finished product at issue sec_1_613-4 income_tax regs b representative market prices generally the regulations direct that a miner-manufacturer such as petitioner determine gross_sales used in the proportionate_profits_method by treating its sales of first marketable product to fellow members of a controlled_group as if those sales were made at a representative market price petitioner did not do this for the years in issue on its income_tax returns it did not attempt to determine market prices for the types of cement that it sold or to apply such prices to the sales that it made to mccd subsidiaries instead for each year petitioner used its actual_gross_sales dollar_figure for and dollar_figure for in computing gross_income from mining petitioner now contends that it should be allowed to increase gross_sales for the purpose of the proportionate_profits_method by applying the average prices per ton that noncontrolled purchasers paid for its finished cement to its sales to mccd subsidiaries on the basis of that proposed application it contends that we should determine that its gross_sales were dollar_figure and dollar_figure for the years in issue respectively an increase in petitioner’s gross_sales under the proportionate_profits_method would increase its gross_income from mining and would accordingly increase the amount of its allowable depletion deduction for each year in issue petitioner failed to apply the regulations in its original tax filings and now it contends that we should apply the regulations to redetermine its gross_sales and allow increased deductions we agree that under the regulations petitioner’s gross_sales to mccd subsidiaries should have been determined using representative market prices specifically it should have determined and applied market prices for type ii v cement and type iii cement which are the two types that it sold to mccd subsidiaries however petitioner bears the burden of establishing gross_sales which are greater than those that it first reported and used in computing its deductions and which respondent accepted when petitioner filed the original returns statements on tax returns are admissions that must be overcome by cogent proof see 92_tc_312 generally the taxpayer bears the burden_of_proof with respect to any claimed deduction 503_us_79 and this burden includes establishing the correct amount of the deduction 321_f2d_12 9th cir aff’g 36_tc_905 see also sec_6001 sec_1_6001-1 income_tax regs to meet its burden_of_proof for the deductions at issue petitioner must prove the representative market prices for its sales to members of the controlled_group petitioner contends that we should adopt the weighted averages of the prices of its own sales to noncontrolled purchasers during the years in issue as the representative market prices for type ii v and type iii cements the regulations provide that representative market prices are to be ascertained on the basis of an analysis of actual competitive sales by the taxpayer or others sec_1_613-4 income_tax regs the taxpayer’s own actual sales shall be taken into account when establishing market or field prices provided that those sales are determined to be representative id petitioner offered evidence intending to show that its average prices for sales to noncontrolled purchasers represented the market prices for the years in issue petitioner’s vice president and corporate controller testified about the extent of petitioner’s geographical market and the nature of its sales to noncontrolled purchasers he testified that petitioner faces many competitors in the southern california market that sell type ii v and type iii cements meeting the same astm standards as petitioner’s products he testified that petitioner’s prices for sales to noncontrolled purchasers are negotiated and that the purchasers are able to buy cement from other producers the testimony of petitioner’s witness indicates that its sales to noncontrolled purchasers during the years in issue were competitive and negotiated as opposed to controlled transactions however to rely on petitioner’s own sales as a basis for determining market price we would need to determine also that those sales were representative as compared to sales by other producers in the relevant market see id at trial petitioner provided three exhibits which report certain aggregated pricing data for cement sales in the united_states for the years in issue the united_states geological survey’s mineral yearbook for cement for each of the years in issue usgs yearbooks excerpts from newsletters published by the engineering news-record enr newsletters and a screenshot from statista an online statistics portal statista web page sec_1_613-4 income_tax regs provides that in the determining a representative market price for the taxpayer’s ore or mineral consideration shall be given only to prices of ores or minerals of like_kind and grade as the taxpayer’s and with which under commercially accepted standards the taxpayer’s ore or mineral would be considered to be in competition an ore or mineral will be considered to be of like_kind and grade if in common commercial practice it is sufficiently similar in chemical mineralogical or physical characteristics to the taxpayer’s ore or mineral that it is used or is commercially suitable for use for essentially the same purposes as the uses to which the taxpayer’s ore or mineral is put sec_1_613-4 income_tax regs generally whether an ore or mineral is of like_kind and grade will be determined by reference to industrial or commercial specifications id petitioner’s witness testified that each of the different types of portland cement has a unique chemical composition and each is suited to a particular job or use each type meets its own set of astm standards which are the industry standards for cement grade and quality we conclude on the basis of the evidence presented that the various types are not interchangeable in commercial practice the evidence also shows that the prices charged for the different types vary considerably none of the three exhibits listed above provides information for sales that are directly comparable to and would be useful in analyzing the competitive market for the sales at issue the usgs yearbooks provide the averages of the sale prices for all types of portland cement sold in california and do not disaggregate and provide data for sales of type ii v cement or type iii cement specifically the enr newsletters provide the average sale prices for type i cement type i is a type of portland cement that petitioner does not sell the statista web page provides the averages of the sale prices for all portland cements and masonry cement which petitioner also does not sell like the usgs yearbooks the statista web page provides no data on the sale prices for the different types of portland cement each of the exhibits analyzes sales data and incorporates or reports prices for finished products which are not of the like_kind and grade of the type ii v and type iii cements that petitioner sold to noncontrolled purchasers and mccd subsidiaries at trial petitioner’s counsel acknowledged that the data in the exhibits could not be used directly to determine a market price for the two types of cement at issue he argued that the pricing data is relevant to show that the price ie the average of petitioner’s own sales is representative in a comparative way on brief petitioner contends that w hen compared with the data in the exhibits petitioner’s prices are very reasonable we cannot speculate on the reasonableness of petitioner’s proposed market prices in the light of the limited data provided we reject the contention that the information in the exhibits is relevant in a comparative way to determining representative market prices for the sales at issue petitioner has the burden of proving those amounts we are not experts in cement composition and sales practices and petitioner has not provided information for us to engage in an analysis of the market prices for type ii v cement or type iii cement as compared to the prices for other cements petitioner failed to establish that its own sales to noncontrolled purchasers were representative of type ii v and type iii cement sales in petitioner’s market for the years in issue because we are unable to determine that the sales were representative we will not take them into account in determining representative market prices see sec_1_613-4 income_tax regs petitioner has not met its burden of proving representative market prices for the types of cement that it sold to mccd subsidiaries we agree with respondent that petitioner must use the gross_sales amounts that it originally reported ie its actual_gross_sales to compute gross_income from mining under the proportionate_profits_method c applicability of sec_1_613-4 income_tax regs even if we held that petitioner had proven representative market prices for the cement sales at issue we conclude that any increases to petitioner’s gross_sales for the purpose of the proportionate_profits_method would be offset by adjustments required under the regulations sec_1_613-4 income_tax regs provides that in all cases the determination of gross_sales is subject_to the adjustments required by paragraph e of this section sec_1 e income_tax regs provides that i f a taxpayer computes gross_income from mining under the provisions of paragraph d discounts actually allowed if not otherwise taken into account shall be subtracted from the gross_sales actual or constructive and shall not be considered a cost of the first_marketable_product_or_group_of_products petitioner contends that it does not give discounts to purchasers and that no adjustments to gross_sales for the years in issue would be warranted under sec_1_613-4 income_tax regs however the parties’ stipulations establish that one of the mccd subsidiaries robertson’s r m paid average prices per ton for type ii v cement that were substantially lower than the average prices that noncontrolled purchasers paid most of petitioner’s gross_sales of type ii v cement for each of the years in issue were sales to robertson’s r m robertson’s r m also paid less on average for its purchases of type iii cement than did noncontrolled purchasers regardless of whether petitioner labels the price differences discounts robertson’s r m paid less than the prices that petitioner would have us accept as the representative market prices sec_1_613-4 income_tax regs provides that t he provisions of this subparagraph shall apply to arrangements which have the same effect as trade or cash discounts regardless of the form of the arrangements although the arrangement between petitioner and robertson’s r m may not have been structured or regarded by the parties as a sales discount the effect was the same if we adopted petitioner’s proposed market prices and applied them to the sales to mccd subsidiaries the regulations would require that the recomputed gross_sales amounts be reduced to reflect the actual below-market prices that robertson’s r m paid for its purchases iii conclusion petitioner argues that the reason that the regulations require a taxpayer to use representative market prices to determine gross_sales for sales to members of a controlled_group is to prevent the taxpayer from manipulating the prices of controlled sales and increasing its gross_income from mining and the amount of its depletion deduction it argues that respondent’s position in this case that petitioner must use its actual_gross_sales to compute gross_income from mining is short-sighted because in future cases the petitioner could inflate its ‘actual sales’ and take a higher depletion deduction than the regulations clearly intend putting aside that petitioner bears the burden_of_proof with respect to the issue of representative market prices and has failed to meet that burden its argument ignores the manner in which the regulations serve the regulatory objective in cases such as this one the regulatory requirement that gross_sales to members of a controlled_group be reduced to reflect representative market prices prevents the taxpayer from claiming an inflated amount of gross_income from mining simultaneously the regulations do not allow the taxpayer to increase gross_sales by relying on representative market prices where as here it has chosen to give members of the controlled_group substantial discounts on its finished products in either circumstance the regulations operate to prevent the taxpayer from artificially increasing gross_sales and the amount of the depletion deduction gross_sales for the purpose of the proportionate_profits_method may be adjusted downwards under the regulations but they may never be adjusted upwards this result comports with the purpose of the regulations as petitioner interprets it petitioner did not establish representative market prices for its sales to mccd subsidiaries and even if it had we conclude that under applicable regulations petitioner would have been required to reduce gross_sales for purposes of calculating gross_income from mining to reflect the discounted prices paid for a substantial portion of those sales in any event petitioner’s gross_sales under the proportionate_profits_method should not be increased petitioner has not shown that it is entitled to greater depletion deductions than those that respondent would allow on the basis of the stipulations and our holdings in mitsubishi i to allow for computations to be submitted in the light of our holdings herein and in the prior opinion decision will be entered under rule
